Lumpkin, P. J.
1. One who enters upon and injures another’s land is not, though a trespasser, liable for punitive damages, when the acts causing the injury were done in good faith under the honest belief that the land belonged to the former, and there was nothing in the manner of doing such acts to indicate an intention to wantonly disregard the rights of the true owner. See Mining Co. v. Irby, 40 Ga. 479; Carli v. Depot Co., 32 Minn. 101.
2. It was in the present case erroneous to give in charge to the jury section 3900 of the Civil Code, which authorizes the giving of such damages in cases of tort where there are aggravating circumstances.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.